NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL HARVEY RIGGS,                            No. 17-16197

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00477-MMD-WGC

 v.
                                                MEMORANDUM*
WILLIAM SANDIE, Acting Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Nevada state prisoner Daniel Harvey Riggs appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations arising out of state court criminal proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Whitaker v. Garcetti, 486 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
572, 579 (9th Cir. 2007) (dismissal under Heck v. Humphrey, 512 U.S. 477

(1994)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28

U.S.C. § 1915A). We affirm.

      The district court properly dismissed Riggs’s claims against defendants

Flanagan, Deriso, and Mancuso as barred by judicial immunity. See Ashelman v.

Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (judges are immune from suit

for acts performed in their official capacities).

      The district court properly dismissed as Heck-barred Riggs’s claims based

on double jeopardy, an invalid search that led to his conviction, and the invalidity

of the state statute used to convict him, because success on his claims would

necessarily imply the invalidity of his sentence, and Riggs failed to show that his

sentence has been invalidated. See Heck, 512 U.S. at 486-87 (“[If] a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence . . . the complaint must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2